14‐2410‐cv 
Munn v. Hotchkiss Sch. 
                                          
                                      In the 
                        United States Court of Appeals 
                             For the Second Circuit 
                                    ________ 
                                           
                              AUGUST TERM, 2014 
                                           
                             ARGUED: MAY 4, 2015 
                           DECIDED: AUGUST 3, 2015 
                                           
                                 No. 14‐2410‐cv 
                                           
    ORSON D. MUNN, III, AS PARENT & NEXT FRIEND OF C.M. & IND., CHRISTINE 
       MUNN, AS PARENT & NEXT FRIEND OF C.M. & IND., CARA L. MUNN, 
                               Plaintiffs‐Appellees, 
                                           
                                         v. 
                                           
                           THE HOTCHKISS SCHOOL, 
                              Defendant‐Appellant. 
                                    ________ 
                                           
                Appeal from the United States District Court 
                        for the District of Connecticut. 
                 No. 09‐cv‐919 – Stefan R. Underhill, Judge. 
                                    ________ 
 
              Before: WALKER, LYNCH, and LOHIER, Circuit Judges. 
                                 ________ 
 
         Cara  Munn  and  her  parents  brought  suit  against  the  Hotchkiss 

School  after  Munn  contracted  tick‐borne  encephalitis  on  a  school‐

organized  trip  to  China.  At  trial,  a  jury  found  Hotchkiss  negligent  and 
                                                             No. 14‐2410‐cv 

awarded  the  Munns  $41.5  million  in  damages,  $31.5  of  which  were  non‐

economic  damages.  On  appeal,  the  school  argues  that  it  did  not  have  a 

legal duty to warn about or protect against tick‐borne encephalitis and that 

the  jury  award  is  excessive.  Although  we  agree  with  the  plaintiffs  that 

there was sufficient evidence for a jury to find Munn’s illness foreseeable, 

we  are  unable  to  determine  whether  public  policy  supports  imposing  a 

legal  duty  on  Hotchkiss.  This  case  implicates  important  and  unresolved 

issues  of  Connecticut  state  law  and  public  policy.  It  is  likely  to  have 

repercussions on future negligence cases in Connecticut, and existing case 

law  provides  insufficient  guidance  on  some  of  the  issues  raised. 

Accordingly, we certify two questions to the Connecticut Supreme Court: 

(1) Does Connecticut public policy support imposing a duty on a school to 

warn  about  or  protect  against  the  risk  of  a  serious  insect‐borne  disease 

when it organizes a trip abroad? (2) If so, does an award of approximately 

$41.5  million  in  favor  of  the  plaintiffs,  $31.5  million  of  which  are  non‐

economic damages, warrant remittitur? 

________ 
 
                     WESLEY  W.  HORTON,  Horton,  Shields  &  Knox,  P.C., 
                     Hartford,  CT  (Karen  L.  Dowd,  Kenneth  J.  Bartschi, 
                     Horton,  Shields  &  Knox,  P.C.,  Hartford,  CT,  Aaron  S. 
                     Bayer,  Jeffrey  R.  Babbin,  Wiggin  and  Dana  LLP,  New 
                     Haven, CT, on the brief), for Defendant‐Appellant. 
                      
                     ANTONIO  PONVERT  III,  Koskoff  Koskoff  &  Bieder, 
                     Bridgeport,  CT  (Alinor  C.  Sterling,  Koskoff  Koskoff  & 


                                         2 
                                                             No. 14‐2410‐cv 

                     Bieder,  Bridgeport,  CT,  on  the  brief),  for  Plaintiffs‐
                     Appellees. 
________ 
 
JOHN M. WALKER, JR., Circuit Judge: 

       Cara  Munn  and  her  parents  brought  suit  against  the  Hotchkiss 

School  after  Munn  contracted  tick‐borne  encephalitis  on  a  school‐

organized  trip  to  China.  At  trial,  a  jury  found  Hotchkiss  negligent  and 

awarded  the  Munns  $41.5  million  in  damages,  $31.5  of  which  were  non‐

economic  damages.  On  appeal,  the  school  argues  that  it  did  not  have  a 

legal duty to warn about or protect against tick‐borne encephalitis and that 

the  jury  award  is  excessive.  Although  we  agree  with  the  plaintiffs  that 

there was sufficient evidence for a jury to find Munn’s illness foreseeable, 

we  are  unable  to  determine  whether  public  policy  supports  imposing  a 

legal  duty  on  Hotchkiss.  This  case  implicates  important  and  unresolved 

issues  of  Connecticut  state  law  and  public  policy.  It  is  likely  to  have 

repercussions on future negligence cases in Connecticut, and existing case 

law  provides  insufficient  guidance  on  some  of  the  issues  raised. 

Accordingly, we certify two questions to the Connecticut Supreme Court: 

(1) Does Connecticut public policy support imposing a duty on a school to 

warn  about  or  protect  against  the  risk  of  a  serious  insect‐borne  disease 

when it organizes a trip abroad? (2) If so, does an award of approximately 

$41.5  million  in  favor  of  the  plaintiffs,  $31.5  million  of  which  are  non‐

economic damages, warrant remittitur? 



                                         3 
                                                              No. 14‐2410‐cv 

                                 BACKGROUND 

       We recite the facts in the light most favorable to the plaintiffs in light 

of the jury verdict in their favor. See Jacques v. DiMarzio, Inc., 386 F.3d 192, 

195 (2d Cir. 2004).  

    A. The Trip to China 

       During  her  freshman  year,  Cara  Munn  (“Munn”),  then  a  fifteen‐

year‐old student at the Hotchkiss School (“Hotchkiss”), a private boarding 

school,  decided  to  participate  in  a  summer  program  in  Tianjin,  China, 

organized  by  Hotchkiss.  The  month‐long  program  immersed  students  in 

Chinese  language  classes  and  included  weekend  trips  to  cultural 

landmarks.  

       Jean  Yu,  the  school’s  Chinese  Language  and  Culture  Program 

Director,  served  as  the  trip  leader.  In  preparation  for  the  trip,  in  March 

2007, she sent parents a packet outlining activities and a set of legal forms 

for  the  participants  and  parents  to  waive  legal  claims  against  the  school. 

The packet mentioned a visit to Mount Panshan, referred to by the parties 

as “Mt. Pan.” The school also sent medical advice for the trip, including a 

link  to  a  Centers  for  Disease  Control  and  Prevention  (“CDC”)  webpage 

and  a  note  that  the  school’s  infirmary  could  “serve  as  a  travel  clinic.” 

Special  App’x  16.  The  webpage  linked to  the  CDC’s  Central  America  site 

instead of its China site, however, and the infirmary was unable to provide 

independent medical advice. Finally, the school sent an itinerary, packing 

list,  and  a  handbook  on  international  travel.  The  packing  list  mentioned 

                                          4 
                                                               No. 14‐2410‐cv 

bug spray in its “miscellaneous” category, but included no warning about 

insect‐borne  diseases  in  the  section  where  other  health  risks  were 

mentioned.  

       On June 23, 2007, while on the trip, the students went for a weekend 

excursion to the Great Wall and to Mt. Pan. Mt. Pan is a forested mountain. 

Again, no warnings to wear bug spray were given. Trip leader Yu left her 

bug spray on the bus. After hiking to the top of the mountain, a group of 

three  or  four  students,  including  Munn,  decided  to  hike  down,  while  the 

others  took  a  cable  car.  Yu  pointed  them  to  the  path  and  said  that  she 

would  wait  for  them  at  the  bottom.  Munn  testified  that  the  students 

decided to leave the paved path and follow narrow dirt trails instead. The 

students got lost and walked among trees and through brush.  

       Munn  testified  at  trial  that  after  the  trip  to  Mt.  Pan  she  had  many 

insect  bites  and  an  itchy  welt  on  her  left  arm.  Ten  days  later,  she  awoke 

with  a  headache,  a  fever,  and  wooziness.  Her  condition  deteriorated 

rapidly and she was taken to a local hospital. Munn was then transferred 

to a Beijing hospital and her parents came from the United States. Severely 

ill  and  partially  paralyzed,  Munn  was  soon  airlifted  back  to  New  York. 

Munn  was  diagnosed  with  tick‐borne  encephalitis  (“TBE”),  a  viral 

infectious disease which affects the central nervous system.   

       Because  of  her  illness,  Munn  lost  the  ability  to  speak.  At  trial,  she 

testified  through  a  machine  into  which  she  typed  her  answers.  She  has 

difficulty controlling her facial muscles, causing her to drool. Her mother 

                                           5 
                                                               No. 14‐2410‐cv 

testified  about  Munn’s  frustration  with  her  inability  to  speak  and  stated 

that Munn experiences “a lot of rejection.” Joint App’x 1191‐92. Munn has 

also  lost  some  cognitive  function,  particularly  in  terms  of  reading 

comprehension  and  math.  Still,  Munn  has  managed  to  live  a  functional 

life.  She  finished  high  school  and  attended  Trinity  College.  She  can  play 

sports, still travels, and has held summer internships.  

    B. Procedural History 

       On  June  11,  2009,  Munn  and  her  parents  filed  this  diversity  action 

against  Hotchkiss  alleging  that  the  school’s  negligent  planning  and 

careless supervision of the trip caused her illness.  

       In their lawsuit, the Munns alleged that Hotchkiss was negligent in 

1) failing to warn the Munns about the risks of viral encephalitis; 2) failing 

to provide for proper protective clothing, insect repellent, or vaccinations; 

3)  failing  to  provide  medical  personnel  on  the  trip;  4)  failing  to  establish 

procedures  for  addressing  medical  emergencies;  and  5)  failing  to  advise 

the  Munns  on  the  availability  of  vaccines  against  viral  encephalitis  for 

children  traveling  to  rural  areas  of  China.  At  trial,  the  Munns  proceeded 

only  on  the  first  and  second  theories  of  liability—failure  to  warn  and 

failure to protect.  

       Hotchkiss asserted a number of affirmative defenses, including that 

the Munns assumed the risk by signing the school’s “Agreement, Waiver, 

and Release of Liability.” However, the district court (Stefan R. Underhill, 




                                           6 
                                                             No. 14‐2410‐cv 

J.) excluded the waiver, finding both that its language was ambiguous and 

that it was against public policy under Connecticut law.  

       At trial, the plaintiffs offered two experts, Stuart Rose, an expert on 

travel medicine, and Peter Tarlow, an expert on tourism‐risk management 

who testified about standards of care. Hotchkiss also offered two experts, 

David  Freedman,  a  travel‐medicine  expert,  and  William  Fluharty, 

proffered as an expert on standards of care followed by similarly‐situated 

schools. The district court, however, excluded Fluharty’s testimony after it 

was given, finding that he had fabricated and misrepresented support for 

his testimony.  

       At the conclusion of the plaintiffs’ case, Hotchkiss sought a directed 

verdict  under  Rule  50(a)  of  the  Federal  Rules  of  Civil  Procedure,  arguing 

that Munn contributed to her own injuries and that the risk of contracting 

TBE was unforeseeable. The district court denied that motion.  

       On March 27, 2013, after a seven‐day trial, the jury found Hotchkiss 

solely  liable.  Specifically,  the  jury  found  that  Hotchkiss  was  negligent  in 

failing  to  warn  Munn  of  the  risk  of  serious  insect‐borne  illnesses  and  in 

failing to ensure that she took protective measures. The jury also found no 

contributory negligence on the part of Munn. It awarded $10.25 million in 

past  and  future  economic  damages,  and  $31.5  million  in  non‐economic 

damages.  Hotchkiss  renewed  its  Rule  50  motion  and  filed  a  motion  for  a 

new trial under Rule 59.  




                                          7 
                                                                  No. 14‐2410‐cv 

        On  June  5,  2014,  the  district  court  denied  both  of  these  motions. 

Pursuant to the parties’ stipulation, it reduced the monetary award by the 

amount  that  the  Munns  had  collected  from  collateral  sources.  The  total 

award against Hotchkiss is now approximately $41.5 million.   

                                    DISCUSSION 

        Hotchkiss argues on appeal that it did not have a legal duty to warn 

about or protect against tick‐borne encephalitis and that the $41.5 million 

jury  award  is  excessive.  The  school  asserts  that  the  jury  verdict  is  not 

supported  by  sufficient  evidence  and  that  it  contravenes  Connecticut 

public policy to impose a duty to warn about or protect against a disease 

as remote as tick‐borne encephalitis.1 

        Because this case implicates complex and unresolved issues of state 

law and public policy, we certify two questions of law to the Connecticut 

Supreme Court: (1) Does Connecticut public policy support the imposition 

of a duty on a school to warn about or protect against the risk of a serious 

insect‐borne  disease  when  it  organizes  a  trip  abroad?  (2)  If  so,  does  an 

award  of  approximately  $41.5  million  in  favor  of  the  plaintiffs,  $31.5 

million of which are non‐economic damages, warrant remittitur? 


    1 Hotchkiss raises several other arguments in its appeal that we do not reach 
here  because  the  questions  we  certify  could  be  outcome  determinative.  The 
school asserts that the jury charge was misleading, that the district court abused 
its discretion in excluding Fluharty’s testimony while at the same time admitting 
the testimony of the plaintiffs’ experts, that there was insufficient evidence that 
Munn  was  bitten  on  Mt.  Pan,  and  that  the  district  court  erred  in  excluding  the 
release of claims. 


                                             8 
                                                              No. 14‐2410‐cv 

       I.     Foreseeability 

       Hotchkiss first argues that there was insufficient evidence to support 

the  jury  verdict  that  it  was  foreseeable  Munn  would  contract  a  serious 

insect‐borne illness on the trip to China. We disagree. Upon review of the 

record, we find that the plaintiffs presented sufficient evidence at trial that 

Hotchkiss should have known of the risk of serious insect‐borne diseases.  

       We  will  overturn  a  jury  verdict  only  if  there  is  such  a  “complete 

absence  of  evidence  supporting  the  verdict  that  the  jury’s  findings  could 

only  have  been  the  result  of  sheer  surmise  and  conjecture,  or  such  an 

overwhelming  amount  of  evidence  in  favor  of  the  appellant  that 

reasonable  and  fair  minded  men  could  not  arrive  at  a  verdict  against  the 

appellant.”  Gronowski  v.  Spencer,  424  F.3d  285,  292  (2d  Cir.  2005)  (internal 

quotation marks and alterations omitted). In addition, “assessments of the 

weight of the evidence or the credibility of witnesses are for the jury and 

not  grounds  for  reversal  on  appeal;  we  defer  to  the  jury’s  assessments  of 

both of these issues.” Maldonado v. Scully, 86 F.3d 32, 35 (2d Cir. 1996).  

       Under Connecticut negligence law, a legal duty requires that (1) “an 

ordinary person in the defendant’s position, knowing what the defendant 

knew  or  should  have  known,  would  anticipate  that  harm  of  the  general 

nature of that suffered was likely to result,” and (2) a determination by the 

court “on the basis of a public policy analysis, of whether the defendant’s 

responsibility  for  its  negligent  conduct  should  extend  to  the  particular 

consequences  or  particular  plaintiff  in  the  case.”  Sic  v.  Nunan,  307  Conn. 

                                           9 
                                                              No. 14‐2410‐cv 

399,  407‐08  (2012)  (internal  quotation  marks  omitted).  Recently,  the 

Connecticut Supreme Court reiterated that “as long as harm of the general 

nature  as  that  which  occurred  is  foreseeable  there  is  a  basis  for  liability 

even though the manner in which the accident happens is unusual, bizarre 

or  unforeseeable.”  Ruiz  v.  Victory  Props.,  LLC,  315  Conn.  320,  335  (2015) 

(internal quotation marks and alteration omitted).  

       Connecticut decisions  construe  foreseeability  broadly. For  example, 

in  Ruiz,  where  a  ten‐year‐old  child  dropped  a  piece  of  concrete  from  the 

third  floor  resulting  in  the  injury  of  a  seven‐year‐old  child  below,  the 

Connecticut Supreme Court held that it could be foreseeable that backyard 

debris in an apartment building would lead to injury when children used 

the  area  as  a  playground.  In  reaching  this  conclusion,  the  court 

emphasized that its “cases have attempted to safeguard children of tender 

years from their propensity to disregard dangerous conditions.” Id. at 333 

(internal  quotation  marks  omitted).  Although  Cara  Munn  was  several 

years older than the children in Ruiz, the decision can be read to indicate 

that  Connecticut  courts  construe  foreseeability  broadly,  especially  as  it 

relates to children. 

       Here,  the  evidence  presented  at  trial  was  sufficient  to  support  the 

jury’s verdict that Munn’s illness was foreseeable. Hotchkiss introduced a 

CDC  China  advisory  last  modified  on  August  1,  2007  that  included  a 

warning  that  “[t]ickborne  encephalitis  occurs  in  forested  regions  in 

northeastern  China  and  in  South  Korea.”  Joint  App’x  1892.  The  evidence 

                                          10 
                                                               No. 14‐2410‐cv 

also  showed  that  Mt.  Pan  is  a  forested  mountain  in  the  northeastern 

Chinese  province  of  Tianjin.  In  addition,  Hotchkiss’s  expert,  David 

Freedman, testified that the August 1, 2007 advisory would put a school on 

notice  that  there  was  a  risk  of  TBE  in  northeastern  China.  Although  the 

August  1,  2007  advisory  was  dated  more  than  one  month  after  Munn’s 

visit  to  Mt.  Pan,  the  school’s  Director  of  International  Programs,  David 

Thompson, testified that he had seen a warning about TBE on the  CDC’s 

China page before the trip. On direct examination, he answered yes when 

asked  if  he  “recall[ed]  seeing  information  .  .  .  about  a  risk  of  tick‐borne 

encephalitis in Northeast China at the time of this trip,” Joint App’x 1037, 

and  acknowledged  that  he  “looked  at”  the  August  1,  2007  advisory  in 

preparation  for  the  trip,  Joint  App’x  1040.  In  addition,  other  travel 

advisories,  including  a  CDC  advisory  dated  in  April  2007—before  the 

trip—mentioned  serious  insect‐borne  diseases,  including  Japanese 

encephalitis,  and  notices  on  travel  websites  and  other  government 

websites warned of tick‐borne encephalitis in East Asia, and specifically in 

China. 

       Hotchkiss  argues  on  appeal  that  the  jury  could  not  have  found  the 

disease  foreseeable  based  on  the  August  1,  2007  travel  advisory  because 

the  advisory  was  released  after  the  trip.  Hotchkiss,  which  introduced  the 

advisory as a defense trial exhibit and from which its own witness testified 

as to trip preparation awareness, now attempts to discredit its own exhibit. 

The  school  instead  asks  us  to  consider  an  earlier  advisory  dated  May  23, 

                                          11 
                                                                No. 14‐2410‐cv 

2007,  which  does  not  mention  TBE.  That  advisory,  however,  was  not 

introduced at trial and is not part of the record. We will not consider new 

evidence “absent extraordinary circumstances” and no such circumstances 

are  present  here.  Intʹl  Bus.  Machines  Corp.  v.  Edelstein,  526  F.2d  37,  45  (2d 

Cir.  1975)  (per  curiam).  Furthermore,  while  the  August  1,  2007  advisory 

postdates the trip, it is possible that a similar advisory was on the website 

before,  which  would  explain  Thompson’s  testimony  about  seeing  the 

advisory. Neither party presented evidence about what was posted on the 

CDC website when the trip actually occurred, and we will not disturb the 

jury’s  assessment  of  the  evidence  and  its  finding  of  reasonable 

foreseeability.  

       II.     Public Policy 

       A. Duty  

       Hotchkiss also argues on appeal that imposing a legal duty to warn 

or  protect  in  this  case  contravenes  Connecticut  public  policy.  This 

argument  presents  a  closer  question.  However,  Connecticut  precedent 

does  not  offer  sufficient  guidance  on  whether  public  policy  supports 

imposing  a  duty  on  Hotchkiss,  and  the  parties  present  compelling 

arguments on both sides. In these circumstances, rather than attempting to 

discern  Connecticut  public  policy  ourselves,  we  think  it  preferable  to 

certify the question to the Connecticut Supreme Court. 

       As  an  initial  matter,  we  disagree  with  the  plaintiffs  that  Hotchkiss 

has waived this argument by not raising it in its Rule 50 motion. Hotchkiss 

                                           12 
                                                              No. 14‐2410‐cv 

has not waived its public policy argument because it raised the argument 

in its motion for summary judgment and it is a question of law solely for 

the court. We have previously stated that “where the trial court’s denial of 

a  summary  judgment  motion  is  not  based  on  the  sufficiency  of  the 

evidence, but on a question of law, the rationale behind Rule 50 does not 

apply,  and  the  need  for  such  an  objection  [through  a  Rule  50  motion]  is 

absent.” Rothstein v. Carriere, 373 F.3d 275, 284 (2d Cir. 2004). Thus we find 

that this argument was not waived. 

       1. The Applicable Law 

       Under  Connecticut  law,  foreseeability  of  harm  alone  is  not 

determinative  of  duties  in  tort  and  the  imposition  of  a  duty  of  care  also 

implicates questions of public policy. The Connecticut Supreme Court has 

stated: 

       A  simple  conclusion  that  the  harm  to  the  plaintiff  was 
       foreseeable  cannot  by  itself  mandate  a  determination  that  a 
       legal  duty  exists.  Many  harms  are  quite  literally  foreseeable, 
       yet  for  pragmatic  reasons,  no  recovery  is  allowed.  A  further 
       inquiry  must  be  made,  for  we  recognize  that  duty  is  not 
       sacrosanct in itself, but is only an expression of the sum total 
       of  those  considerations  of  policy  which  lead  the  law  to  say 
       that the plaintiff is entitled to protection. . . . The final step in 
       the  duty  inquiry,  then,  is  to  make  a  determination  of  the 
       fundamental  policy of  the  law,  as  to  whether  the defendantʹs 
       responsibility should extend to such results. 

Murillo v. Seymour Ambulance Assʹn, Inc., 264 Conn. 474, 479‐80 (2003) 

(internal quotation marks and alterations omitted).  



                                         13 
                                                                No. 14‐2410‐cv 

       No  Connecticut  case  closely  resembles  this  one,  but  in  at  least  two 

cases,  the  Connecticut  Supreme  Court  has  overturned  jury  verdicts  by 

finding that public policy did not support the imposition of a duty on the 

tortfeasor. In Jaworski v. Kiernan, 241 Conn. 399, 409 (1997), the Connecticut 

Supreme  Court  overturned  a  jury  verdict  finding  a  recreational  soccer 

player  responsible  for  another  player’s  injury  based  on  a  theory  of 

negligence.  The  court  reasoned  that  public  policy  favors  encouraging 

competitive  sports.  In  reaching  this  conclusion,  it  noted  that  other 

jurisdictions  have  required  deliberate  or  reckless  conduct,  not  just 

negligence. Id. And in Lodge v. Arett Sales Corp., 246 Conn. 563, 577 (1998), 

the Connecticut Supreme Court overturned a jury verdict against an alarm 

company for injuries incurred by firefighters in a brake failure when they 

were  responding  to  a  false  alarm.  The  court  noted,  “[w]e  focus  our 

decision,  therefore,  equally  on  the  policy  implications  of  this  case  rather 

than  strictly  upon  the  foreseeability  of  the  plaintiffs’  harm.”  Id.  at  576‐77; 

see  also  RK  Constructors,  Inc.  v.  Fusco  Corp.,  231  Conn.  381,  387‐88  (1994) 

(finding  no  duty  as  a  policy  matter  because  the  relationship  between 

increased  insurance  premiums  and  defendant’s  conduct  was  too 

attenuated).   

       More recently, in Mercier v. Greenwich Acad., Inc., No. 13‐CV‐4 (JCH), 

2013 WL 3874511, at *5 (D. Conn. July 25, 2013), a federal judge applying 

Connecticut  law  declined  to  impose  a  duty  on  a  coach  and  school  after  a 

player  was  injured  during  a  basketball  game.  The  court  reasoned  that 

                                           14 
                                                              No. 14‐2410‐cv 

Connecticut  public  policy  weighs  in  favor  of  encouraging  “vigorous 

participation  in  recreational  sporting  activities,”  even  if  those  activities 

create safety risks.  Id. at *4 (quoting  Jaworski, 241 Conn. at 408). Holding 

the coach responsible, the court concluded, would chill the coach’s role of 

encouraging competition in sports. Id. at *5.   

          Cases  like  Jaworski  and  Mercier  indicate  that  courts  place  a  high 

value on recreational activities for children, even if they sometimes create 

safety  concerns.  Although  the  present  case  does  not  involve  competitive 

sports,  it  also  implicates  important  questions  of  public  policy  because  of 

the benefits of educational trips for children. 

          Connecticut  courts  addressing  public  policy  questions  have 

considered  four  factors  to  determine  whether  to  impose  a  duty  in 

negligence  cases:  “(1)  the  normal  expectations  of  the  participants  in  the 

activity under review; (2) the public policy of encouraging participation in 

the activity, while weighing the safety of the participants; (3) the avoidance 

of increased litigation; and (4) the decisions of other jurisdictions.” Monk v. 

Temple  George  Assocs.,  LLC,  273  Conn.  108,  118  (2005)  (internal  quotation 

marks omitted). The four public policy factors do not point to an obvious 

answer  in  this  case  as  both  parties  present  colorable  arguments  on  either 

side.  

          First,  the  expectations  of  the  parties  depend  on  the  level  of 

generality applied to describe the events that occurred in this case. Parents 

and  children  participating  in  a  school‐sponsored  international  trip  might 

                                           15 
                                                               No. 14‐2410‐cv 

expect  a  school  to  warn  about  or  protect  against  some  of  the  risks  of  the 

trip,  including  potentially  the  dangers  of  serious  insect‐borne  diseases. 

However,  as  Hotchkiss  and  several  amici  point  out,  it  is  unreasonable  to 

expect  a  trip  organizer  to  warn  students  about  or  protect  them  against 

every  danger.  Field  trips  are  intended  to  expose  children  to  situations 

outside  of  their  comfort  zones  and  of  the  organizers’  control.  Such  trips 

thus  naturally  entail  a  certain  level  of  risk.  Here,  the  risk  of  contracting 

tick‐borne  encephalitis  was  undeniably  remote.  No  American  had  ever 

before  contracted  TBE  in  China.  Thus,  although  travelers  may  generally 

expect a school to warn about or protect against dangers, including serious 

insect‐borne  diseases,  no  one  could  have  expected  that  Munn  would 

contract TBE. 

       Second,  international  trips  and  outdoor  activities,  while  sometimes 

posing substantial health and safety risks, offer important benefits to their 

participants.  The  public  benefits  of  international  education  and  student 

exchanges are written into Connecticut statutory law. Connecticut General 

Statute Section 10‐27(a) states:  

      It  shall  be  the  policy  of  the  state  to  encourage  its  students, 
      teachers,  administrators  and  educational  policy  makers  to 
      participate  in  international  studies,  international  exchange 
      programs and other activities that advance cultural awareness 
      and  promote  mutual  understanding  and  respect  for  the 
      citizens of other countries.  
       
At the same time, the safety of minors, who in varying degrees are under 

the care and protection of schools on these trips, is an important concern. 

                                          16 
                                                                No. 14‐2410‐cv 

Minors on such trips are in the custody of the organizations leading them, 

and the health and safety of the children must have a bearing on how these 

trips are conducted.2 

        Third,  this  case  is  likely  to  have  repercussions  on  litigation  in  the 

area of child safety, especially in light of the substantial damages awarded 

to these plaintiffs. If the award stands, it would set an important precedent 

for  negligence  cases  arising  from  educational  trips.    In  fact,  the  effects  of 

this  case  are  already  manifest.  Munn’s  attorney  recently  brought  another 

lawsuit in which the plaintiff seeks the same damage award for contracting 

Lyme disease at a YMCA camp. Horowitz v. YMCA Camp Mohawk, Inc., 13‐

cv‐1458 (D. Conn. 2013). This case is likely to encourage future victims of 

unusual  accidents  on  educational  trips  to  seek  compensation,  placing  a 

heavy  financial  burden  on  trip  providers.  On  the  other  hand,  it  is 

reasonable  to  suppose  that  such  liability  could  also  cause  an  increase  in 

diligence  on  the  part  of  trip  providers,  potentially  avoiding  catastrophic 

injuries such as befell Munn. See Monk, 273 Conn. at 120. 

        Fourth, no case is exactly analogous to this one, but courts in several 

other  jurisdictions  have  declined  to  impose  a  duty  in  similar  cases  and 

have  construed  the  duties  of  schools  more  narrowly.  In  David  v.  City  of 

New York, 40 A.D.3d 572, 574 (N.Y. App. Div. 2007), the court found that a 



     Notably,  while  encouraging  international  exchange  programs,  the 
    2

Connecticut legislature has not, as at least one other state has, enacted a statutory 
immunity for school trips. See Cal. Educ. Code § 35330(d). 


                                           17 
                                                           No. 14‐2410‐cv 

school did not breach a duty of supervision where a child was injured on a 

hay  ride.  The  court  noted  that  previous  hay  rides  had  occurred  without 

incident  and  that  the  school  had  “no  knowledge  or  notice  that  [the]  hay 

ride would be hazardous.” Id. In Mancha v. Field Museum of Natural History, 

5 Ill. App. 3d 699, 702 (1972), the court declined to impose a duty where a 

child  on  a  field  trip  was  assaulted  by  unaffiliated  students.  The  court 

found  that  “the  risk  that  a  12‐year‐old  boy  would  be  assaulted  in  a 

museum  is  minimal”  and  that  recognizing  a  duty  would  impose  a 

significant burden of supervision on the school. Id. It stated:  

      A teacher cannot be required to watch the students at all times 
      while in school, on the grounds, or engaged in school‐related 
      activity.  If  the  law  imposed  such  burdens  it  would  well 
      discourage schools and teachers from affording opportunities 
      to children to enjoy the many extracurricular activities. It has 
      long  been  recognized  that  something  other  than  classroom 
      teaching  is  needed  for  a  sound  education.  Learning  is  not 
      confined to books. 

Id.  These  two  cases  indicate  efforts  by  other  jurisdictions  to  encourage 

extracurricular activities by limiting the duties of schools to warn about or 

protect against unlikely or unusual events. At the same time, there are also 

instances where courts have found that schools owe a duty in the context 

of extracurricular activities. See, e.g., City of Cedar Falls v. Cedar Falls Cmty. 

Sch.  Dist.,  617  N.W.2d  11,  16‐18  (Iowa  2000)  (school  district  liable  for 

negligence  resulting  in  kindergarten  student’s  death  in  golf  cart  accident 

during  field  trip);  Travis  v.  Bohannon,  128  Wash.  App.  231,  239  (2005) 



                                        18 
                                                               No. 14‐2410‐cv 

(school district owed duty of care to high school students participating in 

off‐campus “Workday”).  

       Upon  review  of  these  four  factors  and  of  Connecticut  precedent  in 

negligence cases, we are unable to determine whether Connecticut public 

policy supports imposing a duty to warn or protect in this case. Although 

prior  Connecticut  decisions  in  the  area of  recreational  sports  suggest that 

public  policy  may  favor  placing  limits  on  schools’  legal  duties  in  the 

context of school trips because of their educational benefits, no case has yet 

addressed this precise question and no case is close to the facts of this case. 

       2. Certification 

       Because  Connecticut  case  law  does  not  offer  sufficient  guidance  on 

the question of public policy in negligence cases, we think it best to let the 

Supreme  Court  of  Connecticut  determine  whether  Connecticut  public 

policy supports imposing a legal duty on Hotchkiss. 

       Our court rules and Connecticut law enable us to certify a question 

to the Supreme Court of Connecticut “if the answer may be determinative 

of  an  issue”  in  a  case  before  us  and  “if  there  is  no  controlling  appellate 

decision,  constitutional  provision  or  statute.”  Conn.  Gen.  Stat.  §  51–

199b(d);  see  2d  Cir.  Local  R. 27.2;  see  also  Caruso  v.  Siemens  Bus.  Commcʹns 

Sys.,  Inc., 392  F.3d  66,  71  (2d  Cir.  2004)   (certifying  question  where  “no 

Connecticut  court  has  ever  provided  an  authoritative  answer”). 

“Certification  is  especially  important  in  categories  of  cases  where,  unless 

there  is  certification,  the  state  courts  are  substantially  deprived  of  the 

                                          19 
                                                              No. 14‐2410‐cv 

opportunity  to  define  state  law.”  Gutierrez  v.  Smith,  702  F.3d  103,  116  (2d 

Cir. 2012). We have “long recognized that state courts should be accorded 

the  first  opportunity  to  decide  significant  issues  of  state  law  through  the 

certification process,” and that, especially where the issues “implicate[] the 

weighing of policy concerns, principles of comity and federalism strongly 

support certification.”  Parrot v. Guardian Life Ins. Co. of Am., 338 F.3d 140, 

144 (2d Cir. 2003), certified question answered, 273 Conn. 12 (2005).  

       Certification  is  appropriate  in  this  case  for  at  least  three  reasons. 

First, as discussed above, Connecticut case law provides limited guidance 

on  this  issue  and  no  prior  case  is  authoritative  here.  Whether  Hotchkiss 

owed a duty of care is determinative in this case. Second, the scope of duty 

in  negligence  law  is  “paradigmatically  a  state  field,”  typically  addressed 

by  state,  rather  than  federal,  courts.  Id.  at  145  (internal  quotation  marks 

omitted); see also Izzarelli v. R.J. Reynolds Tobacco Co., 731 F.3d 164, 169 (2d 

Cir. 2013) (certifying to Connecticut Supreme Court where “question is one 

of  state  law  and  is  vigorously  argued  on  both  sides”).  Third  and  most 

importantly, this case is likely to have repercussions beyond this particular 

fact pattern as it implicates broad questions of Connecticut public policy.  

       Defining the scope of a school’s duty when it leads an international 

trip  could  have  significant  consequences  for  negligence  litigation  in 

Connecticut, which is home to many private and public schools. Although 

cost‐benefit  analysis  in  most  cases  assumes  that  all  interested  parties  are 

represented in the case, this is not so here. The societal impact of finding a 

                                          20 
                                                                 No. 14‐2410‐cv 

duty here extends far beyond Hotchkiss. To impose a duty on Connecticut 

schools  to  warn  about  or  protect  against  risks  as  remote  as  tick‐borne 

encephalitis might discourage field trips that serve important educational 

roles.  See  generally  Philip  K.  Howard,  The  Collapse  of  the  Common  Good 

(2001).    If  the  costs  imposed  on  schools  and  non‐profit  organizations 

become  too  high,  such  trips  might  be  curtailed  or  cease  completely, 

depriving  children  of  valuable  opportunities.3  Public  policy  may  thus 

require  that  participants  bear  the  risks  of  unlikely  injuries  and  illnesses 

such as the one that occurred in this case so that institutions can continue 

to offer these activities.  

        On the other hand, imposing a duty of reasonable care on Hotchkiss 

may  not  have  the  effect  of  increasing  litigation.  If  schools  take  steps  to 

protect  students  from  foreseeable  harms,  legal  actions  may  in  fact 

decrease. Alternatively, those actions premised on an absolute demand to 

ensure  student  safety  “as  opposed  to  the  failure  .  .  .  to  take  reasonable 

precautions, likely will be dismissed in the absence of negligence.” Monk, 

273  Conn.  at  120.  Balancing  these  factors  is  a  task  primarily  for  state 

decisionmakers rather than federal courts.  




    3  For  more  discussion  of  the  risk  that  excessive  tort  liability  might  deter 
socially beneficial  activities, see Steven  Shavell, Foundations of  Economic  Analysis 
of Law 177‐206 (2004). 


                                            21 
                                                              No. 14‐2410‐cv 

       We conclude that certification would allow Connecticut to carefully 

consider and weigh the policy concerns at play in this case and to shape its 

own state negligence law as to the responsibilities of schools on field trips. 

       B. Remittitur  

       This case is also unusual because of the large award granted to the 

plaintiffs.  The  public  policy  implications  of  the  $41.5  million  awarded  in 

damages also lead us to certify the issue of remittitur to the Supreme Court 

of Connecticut. 

       Because  Connecticut  law  governs  the  claims  for  relief  in  this 

diversity  case,  it  also  governs  the  excessiveness  of  the  verdict  and  the 

question of remittitur. See Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 

429‐31 (1996). To determine whether to grant remittitur, a trial court must 

evaluate “whether the jury’s award falls somewhere within the necessarily 

uncertain  limits  of  just  damages  or  whether  the  size  of  the  verdict  so 

shocks the sense of justice as to compel the conclusion that the jury [was] 

influenced by partiality, prejudice, mistake or corruption.” Birgel v. Heintz, 

163  Conn.  23,  28  (1972).  On  appeal,  “we  are  limited  to  determining 

whether  the  trial  court  abused  its  discretion  in  denying  the  motion  to  set 

aside  the  verdict.”  Champagne  v.  Raybestos‐Manhattan,  Inc.,  212  Conn.  509, 

557 (1989). 

       In Champagne, the Connecticut Supreme Court ordered remittitur on 

a $320,000 loss of consortium award for a wife whose husband became sick 

from  his  exposure  to  asbestos  at  work.  Despite  the  limited  scope  of 

                                         22 
                                                                  No. 14‐2410‐cv 

appellate  review  in  this  area,  the  court  concluded  that  the  award  was 

excessive.  It  found  that  the  “evidence  of  the  loss  of  consortium  is  sparse, 

especially  when  viewed  in  the  time  frame  that  it  is  suggested  to 

encompass.”  Id.  Similarly,  in  Buckman  v.  People  Express,  Inc.,  the  court 

concluded that a $50,000 award was excessive for a plaintiff who suffered 

emotional distress because he was temporarily “under the impression that 

he had no medical coverage.” 205 Conn. 166, 167 (1987). Again, the court 

found that the evidence did not support the award, and it noted that “the 

jury  .  .  .    could  not  reasonably  have  found  that  the  plaintiff  is  entitled  to 

recover  $50,000.”  Id.  at  176.  These  two  cases  indicate  that  Connecticut 

appellate  courts  can  overturn  jury  awards  or  order  remittitur  where  the 

evidence does not support the size or scope of the jury’s damages award. 

       In  several  other  cases,  however,  Connecticut  courts  have  upheld 

large  jury  awards  for  disastrous  injuries.  See,  e.g.,  Mather  v.  Griffin  Hosp., 

207  Conn.  125  (1988)  ($9  million—roughly  $18  million  adjusted  for 

inflation—for  medical  malpractice  in  infant’s  delivery  that  resulted  in 

cerebral     palsy);     Pelletier    v.    Sordoni/Skanska        Constr.     Co.,    No. 

X06CV950155184S,  2006  WL  760140,  at  *3  (Conn.  Super.  Ct.  Mar.  9,  2006) 

($22.7 million award for injury that severed plaintiff’s spinal cord), rev’d on 

other grounds, 286 Conn. 563 (2008); see also Pouliot v. Paul Arpin Van Lines, 

Inc., 235 F.R.D. 537 (D. Conn. 2006) ($20 million non‐economic damages for 

permanent impairment of 92% of plaintiff’s body, causing plaintiff mental 

anguish and depression).  

                                            23 
                                                             No. 14‐2410‐cv 

       Here,  the  record  makes  it  difficult  to  determine  how  the  damages 

relate  to  the  evidence  at  trial.  Munn  has  suffered  serious  permanent 

injuries  that  alter  her  everyday  life.  The  parties  do  not  debate  that  the 

disease  has  limited  Munn’s  ability  to  express  herself  and  to  control  her 

facial  expressions.  However,  the  attorneys  gave  no  guidance  on  non‐

economic  damages  in  their  summations.  While  the  plaintiffs’  attorney 

offered  a  detailed  calculation  of  economic  damages,  he  spoke  only  in 

generalities  about  non‐economic  damages,  emphasizing  Munn’s  injuries 

and  her  loss  of  enjoyment.  Hotchkiss’s  attorney  did  not  discuss  non‐

economic damages at all when she spoke to the jury. The evidence at trial 

and  the  attorney  summations  thus  offer  little  basis  on  which  to  explain 

how  the  jury  chose  to  award  $31.5  million  in  non‐economic  damages. 

Although non‐economic damages are always abstract—pain and suffering 

are  difficult  to  quantify—this  problem  is  particularly  salient  in  this  case 

because  of  the  size  of  the  non‐economic  damages,  which  are  more  than 

three times the economic damages, and the lack of discussion in the record 

about non‐economic damages. 

       Moreover,  the  large  damages  awarded  in  this  case  are  intertwined 

with  the  broader  public  policy  issues  relating  to  educational  trips 

discussed  in  the  previous  section.  The  enormous  award  magnifies  the 

effects of the lawsuit on organizations offering educational trips. The $41.5 

million  in  damages  might  have  a  chilling  effect  on  educational  trips.  

Indeed,  such  awards  could  have  existential  consequences  for  schools  or 

                                         24 
                                                             No. 14‐2410‐cv 

organizations hosting these trips. Although insurance may cover a portion 

of  damages  in  such  lawsuits,  awards  of  this  magnitude  might  lead  to 

significantly increased premiums. The damages might discourage schools 

and  other  organizations  from  offering  such  trips  for  fear  that  they  will 

suffer a crippling lawsuit.  

       Because  the  damages  are  inextricably  linked  to  the  broader  public 

policy  issues  in  this  case,  we  deem  it  prudent  to  certify  the  issue  of 

remittitur  to  the  Connecticut  Supreme  Court.  The  Connecticut  Supreme 

Court  has  never  considered  the  excessiveness  of  an  award  of  this 

magnitude,  nor  has  it  provided  specific  criteria  for  evaluating  these 

awards.  And  damages  in  negligence  cases  are  also  “paradigmatically  a 

state field.” Finally, the size of this award makes it likely that it will have 

repercussions  far  beyond  this  case  and  affect  the  whole  industry  of 

educational  trips.  For  these  reasons,  we  leave  it  to  the  Supreme  Court  of 

Connecticut  to  determine  whether  and  how  remittitur  might  help  shape 

state public policy on educational trips.  

                                 CONCLUSION 

       We  address  only  the  duty  question  and  remittitur,  and  we  do  not 

reach  the  other  issues  raised  in  this  appeal  because  the  Connecticut 

Supreme  Court’s  answers  on  the  public  policy  questions  could  be 

determinative. 

       For the reasons stated above, we certify two questions of law to the 

Connecticut  Supreme  Court:  (1)  Does  Connecticut  public  policy  support 

                                         25 
                                                              No. 14‐2410‐cv 

imposing a duty on a school to warn about or protect against the risk of a 

serious insect‐borne disease when it organizes a trip abroad? (2) If so, does 

an  award  of  approximately  $41.5  million  in  favor  of  the  plaintiffs,  $31.5 

million of which are non‐economic damages, warrant remittitur? 

        The Connecticut Supreme Court may modify these two questions as 

it  sees  fit  and,  should  it  choose,  may  direct  the  parties  to  address  other 

questions  it  deems  relevant.  This  panel  retains  jurisdiction  over  this  case 

and will decide any remaining issues once the Connecticut Supreme Court 

has ruled. 

       It is therefore ORDERED that the Clerk of this court transmit to the 

Clerk  of  the  Connecticut  Supreme  Court  a  Certificate,  as  set  forth  below, 

together  with  this  decision  and  a  complete  set  of  the  briefs,  appendices, 

and record filed in this court by the parties. 




                                          26